DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered. 

Response to Amendment
The amendment of claim 1 is acknowledged by the examiner.
The cancelation of claim 7 is acknowledged by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertetti et al. (US 6,076,896). 
Regarding claim 1, Bertetti et al. discloses a brake disc for a disc brake (note figs. 4-5), comprising: 
a brake disc chamber (14 in fig. 4) having a jacket with an axially-aligned wall portion (note the axial thickness wall portion 26 of the hub) and a collar portion (25) extending radially outward from the wall portion; 
at least one friction ring (10); 
connection devices (30) by which the at least one friction ring (10) is connected with the brake disc chamber (14), the connection devices including head portions (31) having underside surface in contact with a side of the collar portion facing the wall portion that is opposite a side of the collar portion in contact with the at least one friction ring (note the underside surface of the head portion 31 of the connection device 30 in contact with a side of the collar portion 25 facing the wall portions 26 shown in fig. 5), 
 wherein the wall portion of the jacket of the brake disc chamber (note the axial thickness wall portion 26) has sections with a reduced wall thickness and/or openings (note the opening portions 27) in the wall portion (26) in which there is no material of the wall portion present between a radially inner region inside the brake disc chamber and a radially outer region outside the brake disc chamber, the openings extending axially outward beyond an outer axial height of the head portions (note the reduced wall portion 27 shown in fig. 5 extends beyond the head portion 31), 
the sections of the reduced wall thickness and/or the openings (27) are axially oriented material recesses located on an outer circumference of the jacket of the brake disc chamber (14, 26), and 

when in an installed position (note fig. 5), radially inner edges of the head portions (31) are radially closer to a rotation axis of the brake disc chamber (14, 26) than radially outer edges of the corresponding axially oriented material recesses that are laterally adjacent to the heads of the connection devices (30), and 
the collar portion (25 shown in fig. 5) of the jacket does not extend axially away from the brake disc chamber beyond the at least one friction ring (10) that is in contact with the collar portion.    
Re-claim 2, Bertetti et al. discloses the brake disc chamber is made of a light metal, a steel or a non-metal material (note the brake disc chamber 14, 26 welded to the hub flange 13 and thus it is understood that the brake disc chamber and the hub are formed of metal). 
Re-claim 3, Bertetti et al. discloses the at least one friction ring (10) and the brake disc chamber (14) are mutually centered via the connection devices (30). 
Re-claim 4, Bertetti et al. discloses at least one centering shoulder (note the axial wall portion 26 of the disc chamber 14 where the inner end portion of the friction ring 10 abutted against as shown in fig. 5) is provided on the jacket of the brake disc chamber, and further wherein the at least one friction ring and brake disc chamber are mutually centered by way of the at least one centering shoulder. 
Re-claim 5, Bertetti et al. discloses the at least one friction ring (10) has at least one fastening projection (11) extending from the friction surface radially inward, and 
the collar (25) is connected with the at least one fastening projection (11) via the axially oriented connection devices (30). 
Re-claim 6, Bertetti et al. discloses a joint between the at least one friction ring and the brake disc chamber is configured as a press fit, a shrunk-on fit, a material bonding, or a form-.  

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neibling et al. US 5,921,633). 

    PNG
    media_image1.png
    534
    1054
    media_image1.png
    Greyscale


Regarding claim 1, Neibling et al. discloses a brake disc for a disc brake (note figs. 1-5 and the figures shown above), comprising: 
a brake disc chamber (11 and 12 in fig. 2) having a jacket with an axially-aligned wall portion (note the axial thickness wall portion of the brake disc chamber 7) and a collar portion (note the collar portion 12 shown in fig. 2) extending radially outward from the wall portion; 
at least one friction ring (13 in fig. 5); 
connection devices (17 in fig. 5) by which the at least one friction ring (13) is connected with the brake disc chamber (7), the connection devices including head portions (note the head portions of the connection device 17 shown in fig. 4) having underside surface in contact with a 
 wherein the wall portion of the jacket of the brake disc chamber has sections with a reduced wall thickness and/or openings (note the reduced wall thickness and openings between the jacket portion and the collar portion 12 of the brake disc chamber 11 shown in fig. 2 and the figures shown above) in the wall portion in which there is no material of the wall portion present between a radially inner region inside the brake disc chamber and a radially outer region outside the brake disc chamber, the openings extending axially outward beyond an outer axial height of the head portions (note the reduced wall thickness and openings between the jacket portion and the collar portion 12 of the brake disc chamber 11 shown in fig. 2 and the figures shown above is greater than the thickness of the head portion 17), 
the sections of the reduced wall thickness and/or the openings (note the reduced wall thickness and openings between the jacket portion and the collar portion 12 of the brake disc chamber 11 shown in fig. 2 and the figures shown above) are axially oriented material recesses located on an outer circumference of the jacket of the brake disc chamber (7), and 
the sections of the reduced wall thickness and/or the openings (note the reduced wall thickness and openings between the jacket portion and the collar portion 12 of the brake disc chamber 11 shown in fig. 2 and the figures shown above) are configured to receive the connection devices (17) by which the at least one friction ring (13) is connected with the brake disc chamber (7), and 
when in an installed position (note figs. 1 and 5), radially inner edges of the head portions (17) are radially closer to a rotation axis of the brake disc chamber (7) than radially outer edges of the corresponding axially oriented material recesses that are laterally adjacent to the heads of the connection devices (17) (note the connecting device 17 is received in the cutout/recess section at the collar portion 12 and thus providing the head portion of the 
the collar portion (12) of the jacket does not extend axially away from the brake disc chamber (7) beyond the at least one friction ring (13) that is in contact with the collar portion (note the figures shown above).  
Re-claim 2, Neibling et al. discloses the brake disc chamber is made of a light metal, a steel or a non-metal material (note col. 1, lines 61-63). 
Re-claim 3, Neibling et al. discloses the at least one friction ring (13) and the brake disc chamber (7) are mutually centered via the connection devices (17). 
Re-claim 4, Neibling et al. discloses at least one centering shoulder (note the axial portion of the disc chamber 7 where the inner end portion of the friction ring 13 abutted against as shown in fig. 1 and note the figures above) is provided on the jacket of the brake disc chamber, and further wherein the at least one friction ring and brake disc chamber are mutually centered by way of the at least one centering shoulder. 
Re-claim 6, Neibling et al. discloses a joint between the at least one friction ring and the brake disc chamber is configured as a press fit, a shrunk-on fit, a material bonding, or a form-fitting connection (note the connection of the friction ring 13, the brake disc chamber 7 and the fastener 17).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614).
Regarding claims 8-10, Bertetti et al. discloses all claimed limitations as set forth above including connecting members but fails to explicitly disclose the wobble riveting process and using of one or more of knurled rivets, upset rivets or stepped rivets provided to generate a connection free of play as claimed. The examiner notes that rivet processing for connection is .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Root (US 2012/0247883 A1).
Regarding claims 11 and 13, the modified brake disc of Bertetti et al. in view of Wagner and Bender discloses all claimed limitations as set forth above including connection devices but fails to disclose a wavy steel ring or band, fastening projection of the friction ring and centering shoulder as claimed.  However, Root discloses a similar brake disc (fig. 4) comprising a connecting arrangement for a friction ring (38) and a hub (26) via connecting members (270) and a wavy steel band or ring (46 in [0100]), a plurality of projections of the friction ring (38 in fig. 4) and a radial shoulder portion (note the end portion 30b of the brake disc chamber that is facing the end portion (174’) of the friction ring (38) as shown in fig. 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the disc arrangement of Bertetti et al. with a wavy steel band or ring, fastening projections of the friction ring and a shoulder portion as taught by Root will provide extra support to the friction ring and apply an axial biasing force sufficient to ensure that the friction disc is in constant contact with the brake disc chamber while compensating for axial expansion and contraction of the disc due to the temperature changes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Root (US 2012/0247883 A1), and even further in view of Burgoon et al. (US 8,651,247 B2).
Regarding claim 12, the modified brake disc of Bertetti et al. discloses all claimed limitations as set forth above including a spring ring and a friction ring but fails to explicitly disclose at least one friction ring having elevations between the rivet closing heads in the axial direction in order to brace the ring-shaped steel band via level differences. However, Burgoon discloses a similar brake disc system having a friction ring including an elevation portion (note the axial portion of 14 adjacent the ring 60 as shown in fig. 15) to accommodate space for the spring ring (60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify one of the friction rings of the modified brake disc of Bertetti et al. with an elevation portion as taught by Burgoon will provide positive fitting of the spring ring to the friction ring and the connection devices and thus making the device more efficient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Goepfrich (US 2,384,297).
Regarding claim 14, the modified brake disc of Bertetti et al. discloses all claimed limitations as set forth above including a washers (5 in fig. 1 of Peter) but fails explicitly disclose spring steel washers as claimed. However, Goepfrich discloses a brake device including a spring steel washer (24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use spring steel washer as taught by Goepfrich will apply an axial biasing force sufficient to ensure that the disk is in constant contact with the axial qualifying .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neibling et al. US 5,921,633) in view of Wagner (US 2010/0133054 A1).
Regarding claim 5, Neibling et al. discloses all the claimed limitations as set forth above but fails to disclose at least one fastening projection of the friction ring extending from the friction surface radially inward as recited in the claim.  However, Wagner discloses a similar brake system comprising a friction ring (2) having at least one fastening projection (19) extending from the friction surface radially inward.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the friction ring of Neibling et al. to provide the fastening projection of the friction ring extending from the friction surface radially inward as taught by Wagner will provide balanced centering support of the friction ring to the brake disc chamber and thus making the device more efficient.

Regarding claims 8-10, Neibling et al. discloses all claimed limitations as set forth above including connecting members but fails to explicitly disclose the wobble riveting process and using of one or more of knurled rivets, upset rivets or stepped rivets provided to generate a connection free of play as claimed. The examiner notes that rivet processing for connection is well known in the art, however, Wagner discloses a similar brake disc system having rivets for connecting a hub and a friction ring via wobble riveting process (note [0005] of Wagner). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wobble riveting process since such process is delicate and will prevent any damage to the hub and the friction ring during the process and to use one or more of knurled .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neibling et al. US 5,921,633)  in view of Wagner (US 2010/0133054 A1), and further in view of Root (US 2012/0247883 A1).
Regarding claims 11 and 13, the modified brake disc of Neibling et al. in view of Wagner discloses all claimed limitations as set forth above including connection devices but fails to disclose a wavy steel ring or band, fastening projection of the friction ring and centering shoulder as claimed.  However, Root discloses a similar brake disc (fig. 4) comprising a connecting arrangement for a friction ring (38) and a hub (26) via connecting members (270) and a wavy steel band or ring (46 in [0100]), a plurality of projections of the friction ring (38 in fig. 4) and a radial shoulder portion (note the end portion 30b of the brake disc chamber that is facing the end portion (174’) of the friction ring (38) as shown in fig. 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the disc arrangement of Neibling et al. with a wavy steel band or ring, fastening projections of the friction ring and a shoulder portion as taught by Root will provide extra support to the friction ring and apply an axial biasing force sufficient to ensure that the friction disc is in constant contact with the brake disc chamber while compensating for axial expansion and contraction of the disc due to the temperature changes.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neibling et al. US 5,921,633)  in view of Wagner (US 2010/0133054 A1), and further in view of Root (US 2012/0247883 A1), and even further in view of Burgoon et al. (US 8,651,247 B2).
Regarding claim 12, the modified brake disc of Neibling et al. discloses all claimed limitations as set forth above including a spring ring and a friction ring but fails to explicitly .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neibling et al. US 5,921,633) in view of Wagner (US 2010/0133054 A1), and further in view of Goepfrich (US 2,384,297).
Regarding claim 14, the modified brake disc of Neibling et al. discloses all claimed limitations as set forth above but fails explicitly disclose spring steel washers as claimed. However, Goepfrich discloses a brake device including a spring steel washer (24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use spring steel washer as taught by Goepfrich will apply an axial biasing force sufficient to ensure that the disk is in constant contact with the axial qualifying surface while compensating for axial expansion and contraction of the disk due to thermal changes and thus making the brake disc system more reliable and efficient.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657